Citation Nr: 1225952	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  04-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for meningioma.

2.  Entitlement to service connection for headaches to include as secondary to undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as secondary to undiagnosed illness.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a skin disability, diagnosed as xerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to February 1989, January 1991 to October 1991, and September 2000 to May 2001.  He served in southeast Asia during the Gulf War from February 1991 to September 1991.  

These matters were last before the Board of Veterans' Appeals (Board) in May 2007 on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2007, the Board remanded the claims for additional development.  

In a November 2010 decision, the Board granted service connection for hypertension and reopened the claim for service connection for headaches.  The issues remaining on appeal were remanded for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for a low back disability and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Meningioma first manifested many years after service and is not shown to be due to an injury or other event or incident of the Veteran's period of active service.

2.  Headaches first manifested many years after service and are not shown to be due to an injury or other event or incident of the Veteran's period of active service and the evidence shows that the headaches are caused by the meningioma.  

3.  There is insufficient competent lay or medical evidence to show that the Veteran has muscle pain that is related to service or is a manifestation of an undiagnosed illness or other qualifying chronic disability. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for meningioma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011).  

2.  The criteria to establish service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1116, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2011). 

3.  The criteria to establish service connection for muscle pain as a chronic disability resulting from an undiagnosed illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice letters to the Veteran in July 2003, August 2007, February 2009, and November 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in August 2007 and February 2009.  The claim was readjudicated in the January 2010 and April 2012 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records are associated with the claims folder.  The VA treatment records dated from December 2001 to March 2012 are associated with the claims folder.  In August 2007, the Veteran indicated that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in 2003 and 2011 to obtain medical evidence as to the nature and likely etiology of the claimed meningioma, headaches, and muscle pain.   

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as a malignant tumor when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for meningioma and headaches to include as secondary to undiagnosed illness.

The Veteran contends that the meningioma and headaches are related to his period of service.  He asserts that the meningioma is due to exposure to chemicals while serving in the Persian Gulf.  

There is no evidence of meningioma, a benign brain tumor, in service.  Service treatment records do not document meningioma.  The evidence of record shows that the meningioma was first detected in July 2002 and it was removed.  There is medical evidence that establishes that the meningioma was present in 1995 or 1996, many years after his second period of active service and before his third period of active service.   

Service connection may not be granted on a presumptive basis.  Presumptive service connection is warranted for malignant tumors detected within one year of service separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Meningioma is a benign tumor, not a malignant tumor.  See the May 2011 VA medical opinion.  

The record lacks medical evidence establishing a possible relationship between the meningioma and the Veteran's periods of active service.  The record does not contain any medical opinion that relates the Veteran's current disability to his service.  

There is no competent evidence of a medical nexus between the current meningioma and the Veteran's period of service.  The Veteran himself relates the current meningioma to exposure to chemicals while serving in the Persian Gulf.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.
 
There is probative evidence of record which establishes that the current meningioma is not related to any injury or event incurred during the Veteran's period of active duty.  The August 2003 VA examination report indicates that the examiner noted that the Veteran reported that one year prior, he had a severe headache and was found to have a meningioma that required surgery.  The assessment in pertinent part was status post surgical treatment of meningioma without gross focal neurological deficit at present except of a history of seizures at present under control.  

A May 2011 VA examination report indicates that the Veteran underwent neuro-evaluation to determine whether the meningioma was related to active service.  The examiner reviewed the claims folder and the Veteran's medical history and indicated that the meningioma was surgically removed in 2002 by a private neurosurgeon and the Veteran later developed seizures.  The Veteran was currently on anti-epileptic medication.  In 2005, the Veteran was treated with radio surgery for the meningioma.  

The diagnosis was status post surgically resected right occipital meningioma without focal neurological sensory motor deficit but with secondary seizures under control with medications and headaches as described, not related to service as previously stated on examination dated in August 2003.  

The examiner stated that meningioma are benign tumors arising from meninges that may stay asymptomatic for a long while or present clinically with a seizure as in this case in 2002 and with headaches.  The examiner opined that the headaches the Veteran had in 1995 and 1996 were related to the meningioma that was most likely present at that time.     

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the May 2011 VA medical opinion to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the meningioma in arriving at the medical opinion.  

As noted above, there is no evidence of treatment for a meningioma in service or after service discharge until over 1 year after service separation.  There is no competent evidence of a medical nexus between the meningioma and the Veteran's period of service.  Thus, service connection for meningioma is not warranted.   

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for meningioma must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record lacks medical evidence establishing a possible relationship between the headaches and the Veteran's period of active service.  The record does not contain any medical opinion that relates the Veteran's current headaches disorder to active service.  

Service treatment records do not document any complaints or diagnosis of a headaches disorder.  Examinations in April 1988, October 1989, September 1991, and October 1996 indicate that examination of the head and neurologic system was normal.  The Veteran reported "no" when asked if he had frequent or severe headaches.  A January 1993 VA Gulf War examination report does not document any complaints or diagnosis of headaches.  

The record shows that the Veteran first filed a claim for service connection for headaches in 1997, almost 6 years after service separation.  The Veteran asserted having headaches in a September 1996 statement.  The Board notes that this lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the record lacks medical evidence establishing a possible relationship between the Veteran's current headaches disorder and his period of active service.  The record does not contain any medical opinion that relates the Veteran's current headaches disorder to his service.  

Reserves service treatment records are silent for complaints of, or treatment for headaches, with the exception of an October 1996 examination showing that the Veteran was experiencing headaches that had been attributed to abnormal vision.

An August 2003 VA examination report notes the Veteran's history of glaucoma and high blood pressure and that he reported experiencing regular headaches after returning from active duty in the Persian Gulf.  The examiner noted that the Veteran was surgically treated for a meningioma in 2002 and since that time he reported his headaches have been milder.  The examiner opined that the Veteran did not have migraines.  Based on review of the medical records, the examiner stated that the Veteran did not have headaches until approximately 1995, exacerbated since 2001.  The examiner opined that any headache disorder was likely related to his meningioma and not to his active duty service.

In December 2009, the Veteran was afforded a VA examination for his hypertension.  The examiner noted a history of headaches related to hypertension.

A May 2011 VA examination report indicates that the examiner again concluded that the headaches were not related to the Veteran's period of service but where related to the meningioma.  The examiner also opined that the headaches disorder was not due to hypertension as hypertension was not a frequent cause of headaches and the hypertension was under control as per the medical records dated in 2011 and 2010.  

The Board finds that the August 2003 and May 2011 VA medical opinions to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records, the Veteran's lay statements, and the Veteran's entire medical history pertinent to the headaches in arriving at the medical opinion.  

The medical evidence of record supports the examiner's conclusion.  As noted above, there is no evidence of treatment for headaches in service or after service discharge until 1996, almost five years after service separation.  Service treatment records show that the Veteran denied having headaches upon examination.  A January 1993 VA Gulf War examination report does not document any complaints or diagnosis of headaches.  The August 2003 VA examination report indicates that the Veteran reported that he began to have headaches 4 years after returning from the Persian Gulf.  

There is no competent evidence of a medical nexus between the current headaches disability and the Veteran's period of service.  In a February 2004 statement, the Veteran himself made some general assertions that his claimed disabilities were caused by the Persian Gulf conflict.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for a headaches disability must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for muscle pain, to include as due to undiagnosed illness.

The Veteran asserts that he has muscle pain due to an undiagnosed illness.  The Board notes initially that in an October 2011 rating decision, the RO denied entitlement to service connection for arthritis of the shoulders, hips, and knees; peripheral neuropathy of the lower extremities, and radiculopathy of the lower extremities.  In the present appeal, the Veteran is asserting that service connection is warranted for muscle pain which may be a separate manifestation from the above disorders.   

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include muscle pain.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

There is no objective indication of a chronic disability manifested by muscle pain.  The Veteran has made general assertions that he has had muscle pain since his service in Persian Gulf in a June 2003 statement.  However, the veteran does not describe the muscle pain or identify the muscles affected.  He did not provide any information as to the onset of the pain or the duration of the claimed symptoms.    

Service treatment records do not document any complaints or findings of muscle pain.  Examinations in April 1988, October 1989, September 1991, and October 1996 indicate that examination of the upper and lower extremities was normal.  The Veteran did not report any muscle pain symptoms upon examination.  

A January 1993 Gulf War Registry examination report indicates that examination of the back was within normal limits.  Examination of the extremities revealed no musculoskeletal abnormalities.  

An August 1995 VA mental disorder examination report indicates that the Veteran reported that after returning from the Persian Gulf, he had diffuse joint pain accompanied with a sensation of tiredness and some muscular pain mostly in his legs.  However, he stated that he was not under treatment for these complaints and the episodes lasted for several days and then disappeared.  

An August 1995 VA joints examination report indicates that the Veteran reported having occasional total body ache and when the pains occurred, they lasted 3 to 4 days and resolved spontaneously without treatment.  Examination of the shoulders and knees was negative except for mild crepitus.  There was no muscle atrophy and muscle strength of the shoulders and knees was 5/5.  The diagnosis was no pathology of the shoulders and knees.  

An August 1995 VA general medical examination report indicates that the Veteran reported having pain in the shoulder and knee joints. He also reported having occasional pain over the posterior aspect of both lower legs.  

The Veteran underwent a Gulf War general medical examination in August 2003.  The Veteran reported having arthralgias.  Examination of the musculoskeletal system revealed no pathological findings.  The Veteran had normal movement, coordination, and sensation.  He had normal extension and flexion of the extremities.  

VA treatment records dated in December 2001 indicate that examination revealed joint pain in the right shoulder.  There was no evidence of myalgia.  

VA treatment records dated in March 2010, May 2010, May 2011, and September 2011 indicate that there was no evidence of myalgia.  

There is insufficient competent lay or medical evidence to show that the Veteran has muscle pain that is related to service or is a manifestation of an undiagnosed illness or other qualifying chronic disability.  There is no competent evidence to establish that the claimed muscle pain symptoms has existed for six months or more or that the claimed symptoms exhibited intermittent episodes of improvement and worsening over a six-month period.  

The competent medical evidence does not show that the Veteran has any current disability manifested by muscle pain.  It is well-settled that the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By "disability" is meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").  

Since the competent lay and medical evidence of record does not reflect any current disability manifested by muscle pain or any competent evidence of current muscle pain symptoms, the claim for service connection for a chronic disability manifested by muscle pain to include as due to an undiagnosed illness must be denied.   


ORDER

Service connection for meningioma and headaches is denied. 

Service connection for muscle pain to include as due to undiagnosed illness is denied. 


REMAND

In accordance with VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding the claim for service connection for a skin disorder, the record shows that tinea versicolor was detected upon enlistment examination in April 1988.  A January 1989 service treatment record indicates that the Veteran sought medical treatment for a pruritic rash.  Physical examination showed multi-dried vesicles of the scalp, neck, face, thorax, arms, and legs.  The assessment was status post varicella.  

The Veteran was afforded a VA examination in August 2003.  The Veteran reported having severe dry skin since serving in the Persian Gulf.  The diagnosis was severe xerosis most probably secondary to atopic dermatitis.  The examiner did not render a medical opinion as to whether the current diagnosis of xerosis was related to disease or injury or other event in service.  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the xerosis and to obtain an opinion as to whether this disorder is related to active service.  38 U.S.C.A. § 5103A(d).  

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed back disability and to obtain an opinion as to whether this disorder is related to active service.  38 U.S.C.A. § 5103A(d).  The August 2003 VA examination report notes that the Veteran stated that he had low back pain since military service and he lifted heavy items in service.  The August 2003 VA examination report shows a diagnosis of lumbar myositis, posterolateral disc herniation at L4/5, and lumbar degenerative joint disease.  The examiner did not provide an opinion as to whether the lumbar spine disability is related to service.  

Of record is a private opinion by Dr. N.O.V. dated in February 2010.  Dr. N.O.V. opined that it was more probable than not that the Veteran's back problems were secondary to his duties in service.  This statement is evidence of an association with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, the Board finds that an examination is needed to obtain a medical opinion as to the likelihood that any current low back disability was caused by injury or event in active service.  38 U.S.C.A. § 5103A(d). 

The record shows that the Veteran currently receives treatment for the claimed disorders at VA.  The RO must make attempts to obtain any records of treatment of the claimed skin and low back disorders since March 2012 from the VA healthcare system.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO also must contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA records showing treatment of the claimed disabilities.    

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran in order to have him identify all sources of VA and/or non-VA medical treatment for the claimed skin and low back disorders since service.   

Legible copies of all outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claims including any evidence of treatment for the claimed conditions beginning in service or shortly thereafter.

2.  The RO must take all indicated action to obtain copies of all VA clinical records showing treatment of the claimed skin and low back disorders from the VA healthcare system since March 2012.  

3.  The RO must schedule the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current skin disorder to include xerosis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the entire record, the VA examiner must provide an opinion as to whether any current skin disorder to include xerosis first manifested in active service or is otherwise medically related to an injury or other event or incident of active service.  

The examiner must indicate whether the tinea versicolor (detected upon enlistment examination in 1988) was aggravated during active service beyond the natural progression of the disease.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as dry skin, and that his reports must be considered in formulating the requested opinions.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  The RO must schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed low back disability.    

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests including x-ray examination of the spine should be performed.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether has a current low back disability due to an injury or other event or incident of active service.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as back pain, and that his reports must be considered in formulating the requested opinions.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 



5.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


